Opinión disidente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 17 de junio de 1980
Dispondría de las querellas sometidas por el Colegio de Abogados de Puerto Rico contra un número de abogados en los casos consolidados 0-80-198 y 0-80-201, devolvién-dolas al Colegio para que éste considere dichas querellas conforme al reglamento de la Comisión de Ética del Colegio que rige el procedimiento a seguir en el trámite de querellas, a saber:
1. La Comisión de Ética remitirá copia de la querella al colegiado querellado, si expusiere hechos suficientes que constituyan, prima facie, una violación a algún canon de ética profesional, concediéndole veinte (20) días para que, de desearlo el querellado, exponga lo que estime pertinente en cuanto a los hechos imputádosle.
2. De contestar el querellado, deberá la Comisión notificar copia de la contestación al querellante, concedién-dole el término reglamentario de diez (10) días para exponer lo que crea menester. Luego de recibida la exposición del querellante contra la contestación del querellado, la Comisión determinará si celebra vista en la forma dispuesta por el reglamento.
3. Si la Comisión decidiese oír a las partes, deberá citarlas para vista, advirtiéndoles si es pública o privada. *8784. Sin embargo, de no contestar el querellado, la Comisión determinará la conveniencia de someter un informe a la Junta de Gobierno del Colegio con las recomendaciones pertinentes.
Del expediente ante nos surge que los abogados querellados fueron notificados por la Comisión de Ética con copia de las querellas presentadas contra ellos; (1) que les fue concedido el término reglamentario para exponer sus comentarios sobre los hechos contenidos en la querella; que fueron notificados con copia del reglamento interno de la Comisión que rige el trámite de querellas y que las contestaciones que presentaran les serían enviadas a los querellantes.
Habiendo transcurrido el plazo concedídoles sin que hubiesen contestado la querella, fueron advertidos que de no contestar dentro de la prórroga que les concedía, la Comisión habría de someter los casos a la consideración de la Junta de Gobierno. Ante la inacción de los querellados, la Comisión les concedió oportunidades adicionales para comparecer, con la advertencia de que habría de someter las querellas a la Junta de Gobierno de no oír de los querellados.
El expediente revela que las querellas fueron traídas, ante la consideración de la Junta de Gobierno, sin haberlas dilucidado la Comisión en sus méritos, y sin haber rendido un informe en cuanto a ellas, todo ello sin observar su propio reglamento.
Sólo surge del escrito del Colegio presentado ante nos que la Comisión de Ética solicitó de la Junta de Gobierno la iniciación de un procedimiento para disciplinar a los abogados querellados por no haber formulado contestación *879a las querellas notificádasles, sin mediar razón que jus-tifique su incomparecencia ante la Comisión de Ética.
Comoquiera que el propio reglamento interno del Colegio de Abogados que rige la Comisión de Ética no hace obligatoria la contestación de la querella por el querellado, y establece el procedimiento a seguir en cuanto al querellado que no desea contestar la querella, y aún más le advierte de las consecuencias de no contestar, es deber de la Comisión determinar “la conveniencia de someter un informe de la Junta de Gobierno conteniendo las observaciones y recomendaciones que crea pertinentes al caso”.
Es evidente que el informe a que se refiere el reglamento trata de los méritos de la querella presentada y no a la opción que tiene el querellado de no hacer alegación alguna en cuanto a los hechos. A lo sumo, la Comisión puede entender en determinado caso que la negativa de contestar implica una aceptación de los hechos contenidos en la querella, y debe actuar conforme a ello.
Es forzoso concluir, en vista de lo expuesto, que el Colegio de Abogados no se ha ajustado al procedimiento que provee la ley y el reglamento aprobado para su ejecución. Es, por tanto, prematura la comparecencia del Colegio ante este Tribunal para solicitar medidas discipli-narias.
La facultad del Colegio de Abogados “para recibir e investigar las quejas que se formulen respecto a la conducta de los miembros en ejercicio de la profesión” surge de la ley que crea dicho Colegio. 4 L.P.R.A. see. 771 et seq., esp. see. 773. Puede instituir el correspondiente procedimiento de desaforo ante el Tribunal Supremo, si encontrara causa fundada para ello luego de la celebración de una vista preliminar en la que se dará oportunidad al interesado para comparecer. Id., see. 773. El procedimiento dentro del Colegio de Abogados está regido por el reglamento de la Comisión de Ética Profesional del *880Colegio aprobado en 17 de enero de 1970. Ya hemos dicho antes que el propio reglamento no obliga al abogado a contestar la queja.
El Tribunal Supremo no tiene jurisdicción sobre el procedimiento allí instituido, hasta tanto se interponga ante él el correspondiente procedimiento de desaforo conforme lo provee la ley. (2) El Colegio, por tanto, no puede acudir ante este foro en solicitud de auxilio para realizar sus procedimientos internos, y mucho menos cuando su reglamento no exige contestación. La actuación del Tribunal hoy lo convierte en un brazo auxiliar del Colegio de Abogados, y más aún, representa una actuación que no tiene cabida en ley y ni siquiera en su facultad inherente para entender en quejas y querellas respecto a la conducta de los abogados. Equivale a un auxilio de jurisdicción sin tener jurisdicción sobre la queja instada. Ni siquiera conocemos la naturaleza de la queja. El paso que da el Tribunal es inaudito, no importa la laudable función del Colegio de Abogados, autorizada por ley, al tomar la iniciativa de investigar quejas en relación con la conducta de sus miembros. Por tal iniciativa merece plácemes de este Tribunal.
La fragilidad de la orden del Tribunal al requerir a los abogados que respondan ante el Comité de Ética del Colegio de Abogados quedará al descubierto en el evento de que su orden sea desacatada, puesto que, a mi juicio, el Tribunal no tiene facultad para dictarla en las circunstan-cias de este caso.
Devolvería al Colegio de Abogados las querellas objeto de este recurso para que continúe hasta su conclusión final el procedimiento establecido por ley y por reglamento sobre las quejas presentadas respecto a la conducta de los *881abogados en ejercicio de su profesión. 4 L.P.R.A. see. 773(g); Reglamento de la Comisión de Ética Profesional del Colegio de Abogados, aprobado el 17 de enero de 1970.

(1) Algunas de las querellas se originaron hace 4 ó 5 años. No puedo abstraerme de la preocupación que genera el que la Comisión de Ética tenga bajo su consideración, por términos indefinidos, quejas que penden sobre abogados, sin que tomen alguna acción afirmativa para resolverlas.


(2) Este Tribunal entiende, además, en torno a las quejas sobre conducta profesional que se presentan ante nos y las procedentes de investigaciones realizadas por el Procurador General. Regla 13 del Reglamento del Tribunal Supremo.